May 10, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DON GOVERNALE, Appellant

NO. 14-16-00196-CV                          V.

 HARDIE'S FRUIT AND VEGETABLE CO., LP AND HARDIE'S FRUIT AND
             VEGETABLE CO.- HOUSTON, LP, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 1, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Don Governale.


      We further order this decision certified below for observance.